COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     In the Interest of L.L.-M.C. aka L.C., a child

Appellate case number:   01-21-00233-CV

Trial court case number: 2020-00757J

Trial court:             313th District Court of Harris County

       The motion for reconsideration en banc is denied.


       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly________
                   Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Malloy, Guerra, and Farris.

Date: __December 14, 2021______